Citation Nr: 1632084	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to January 2, 2015.  

3.  Entitlement to a rating in excess of 70 percent for (PTSD) beginning on January 2, 2015.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 2, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision, by the Albuquerque, New Mexico, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection tinnitus, and a rating in excess of 50 percent for PTSD.  He perfected a timely appeal of that decision.  Subsequently, in March 2015, the RO increased the evaluation for PTSD from 50 percent to 70 percent, effective January 2, 2015.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in March 2015.  

On May 17, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2015).  

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In his August 2012 substantive appeal, the Veteran reported that he was awarded social security disability benefits due to his PTSD.  The Veteran has been awarded TDIU, effective January 2, 2015; however, as the Veteran has a claim of entitlement to a higher evaluation for PTSD pending prior to January 2, 2015, and as he indicates that he is unemployable due to his service-connected PTSD prior to January 2, 2015, the Board has added the issue of entitlement to a TDIU prior to January 2, 2015 to the issues on appeal.  

The issues of entitlement to a rating in excess of 50 percent for PTSD prior to January 2, 2015 and in excess of 70 percent on and after January 2, 2015, and entitlement to a TDIU prior to January 2, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current tinnitus is due to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.303(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist.

VA has specified duties to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist the claimant in obtaining such evidence.  As the only issue decided in this document is a grant of the benefit sought, a discussion of whether VA has met its duties to notify and assist is not necessary.  


II.  Factual background.

The Veteran served on active duty from September 1966 to August 1969, including service in Vietnam from January 1968 to January 1969.  His DD Form 214 indicates that his military occupational specialty was as an Aviation Navigation Equipment Repairman.  He was awarded the National Defense Service Medal; the Vietnam Service Medal w/ 2 Bronze Stars; and the Vietnam Campaign Medal w/ Device 1960.  

The service treatment records (STRs), including the July 1966 pre-induction examination, as well as the separation examination, dated in April 1969, are negative for any complaints or findings of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA Form 21-4138) was received in January 2009.  Submitted in support of the claim were VA progress notes dated from February 2008 to January 2009.  During an audiology consultation in February 2008, the Veteran reported hearing a buzzing sound 24/7 since a long time ago; he stated that the buzzing sound gets louder when he gets anxious.  The Veteran reported being exposed to noise in the military from artillery, mortars and helicopters; his civilian occupation was teacher.  The Veteran did report having built his own home, using power tools and chainsaws.  No pertinent diagnosis was reported.  In June 2008, the Veteran was seen at the otolaryngology clinic at the request of his primary care physician for evaluation of hearing loss and tinnitus.  The Veteran related that he first noted hearing loss and tinnitus 10 years ago.  He described the tinnitus as a constant high pitch buzz which is made worse by loud noises such as gunfire and stress.  The Veteran also reported that, in the last year and a half, he has noticed a whooshing sound like a flushing toilet that is intermittent.  It was noted that the Veteran had a history of noise exposure.  The examiner noted that "he hunts without ear protection and has been around loud machinery in his work with construction."  Following an evaluation, the impression was subjective tinnitus and sensorineural hearing loss.  

The Veteran was afforded a VA examination in June 2012.  At that time, he reported constant tinnitus that has been present for approximately 25 years.  The Veteran reported serving in the US Army from 1966 to 1969.  The Veteran reported military noise exposure from mortars, artillery, helicopters, and weapons fire.  He also reported teaching drafting and carpentry for 25 years, which is a source of occupational noise exposure.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner stated that tinnitus etiology during active duty service cannot be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  

At his personal hearing in May 2016, the Veteran reported that his job in the military was navigation and helicopter repairman.  The Veteran related that he was responsible for fixing helicopters, cobra and Huey helicopters; he stated that he was exposed to constant loud noises.  The Veteran stated that, during his period of military service, they did not use hearing protection.  The Veteran noted that he participated in two Tet Offensives.  The Veteran testified that he has experienced ringing in his ears throughout his life; he stated that the more nervous he gets, the more buzzing he heard.  The Veteran related that he noticed the ringing within a year after he got out of service.  He stated that the noise has never gone away.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection can be presumed for tinnitus, a chronic organic disease of the nervous system, if it manifests to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board acknowledges that the June 2012 VA examiner opined that the Veteran's tinnitus was less likely than not caused by military service.  The examiner stated that tinnitus etiology during active duty service cannot be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  The Veteran's credible report of experiencing constant tinnitus ever since within the first year of separation from service is more probative than the June 2012 opinion or any other evidence of record because it is based on knowledge that only the Veteran would possess and because the examiner's report is not supported by compelling rationale.  Service connection must be granted for tinnitus.  


ORDER

Service connection for tinnitus is granted.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, the Board observes that the Veteran is in receipt of monthly benefits from the Social Security Administration (SSA).  Records from SSA, including a SSA decision, dated in November 2008, reflects that it was determined that the Veteran became disabled on July 1, 2002 and has continued to be disabled through the date of this decision.  A disability determination and transmittal form, dated in November 2008, reflects that the Veteran's disability was found to have been caused by disorders of the back and affective disorders.  In his substantive appeal (VA Form 9), received in August 2012, the Veteran related that he was receiving social security disability benefits due to his mental condition.  Although the Veteran did submit several copies of records from the SSA, it does not appear that all of the records are associated with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting relevant evidence held by other Federal departments or agencies.  A remand is necessary for the AOJ to make all necessary efforts to obtain such records and associate them with the Veteran's claims file.  

At his personal hearing, the Veteran reported that he worked as a school teacher for 25 years; he dealt with his problems as best as he could.  The Veteran maintained that his depression and PTSD played a great role in his retirement.  Prior to January 2015, he experienced nightmares and anger outbursts; he had a tendency to lash out at his wife and family members.  The Veteran reported being verbally and physically abusive to his wife.  

Also, it does not appear that the RO considered whether TDIU was warranted at any time before the Veteran filed his "traditional" TDIU claim in June 2015.  As such, on remand, the AOJ must adjudicate whether a TDIU is warranted prior to that date, to include referral to the Director Compensation Service for extraschedular consideration for any period on appeal where the AOJ determines that the schedular percentage requirements were not met.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO, in the first instance, as to whether such is warranted at any time during the pendency of the Veteran's appeal for an increased evaluation from January 30, 2009.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file the records upon which the Social Security Administration (SSA) based its decision to award disability benefits to the Veteran in November 2008.  If the records are not obtained, then document all efforts to obtain the records.  

2.  Also, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since January 2015.  The, obtain copies of treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file and the Veteran must be properly notified.  

3.  Schedule a VA PTSD examination to help determine the current frequency, severity, and duration of the PTSD.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The examiner should address the social and occupational impairment associated with PTSD.  A rationale should be given for all opinions and conclusions rendered.  

4.  After completion of the above, and after undertaking any indicated development, readjudicate the PTSD rating claim, including entitlement to TDIU prior to January2, 2015, and referral to the Director Compensation Service for extraschedular TDIU consideration for any period on appeal prior to when the AOJ determines that the percentage requirements for schedular TDIU were met.  If any benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto prior to returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


